Citation Nr: 9921544	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  96-07 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to a rating in excess of 10 percent for post-
operative left shoulder rotator cuff repair.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry


REMAND

The veteran had active service from April 1971 to May 1976 and 
from January 1980 to April 1993.  This matter came before the 
Board of Veteran's Appeals (Board) on appeal from a rating 
decision in part of which the regional office (RO) granted 
service connection for a left shoulder disorder and awarded a 
rating of 10 percent.  In July 1998, the Board remanded this 
issue to RO for additional development of the evidence.  The 
claims folder was returned to the Board in May 1999.  On July 1, 
1999, the Board received additional evidence from the veteran 
with his waiver of prior consideration of such evidence by the 
agency of original jurisdiction.  Such evidence has been accepted 
by the Board pursuant to 38 C.F.R. § 20.1304 (1998).

The additional evidence shows that the veteran underwent surgery 
on his left shoulder in April 1999 after a magnetic resonance 
imaging (MRI) showed an irregularity in the rotator cuff and in 
the tendon of the supraspinatus muscle.  An examination prior to 
the surgery revealed anterior instability in the shoulder.  In 
the letter transmitting the additional evidence, the veteran 
advised that he had had another surgery on his left shoulder at a 
VA medical center in June 1999.

As a result of the veteran's recent left shoulder surgeries, 
additional development is necessary to properly evaluated the 
associated disability.  Pursuant to this remand, the RO will be 
scheduling a VA examination.  The veteran is hereby notified that 
it is his responsibility to report for the examination and to 
cooperate in the development of the claim, and that the 
consequences of failure to report for a VA examination without 
good cause may include denial of the claim.  38 C.F.R. §§ 3.158 
and 3.655 (1998).

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim, the case is REMANDED 
to the RO for the following actions:

1.  The RO should obtain the names and 
addresses of all medical care providers who 
have recently treated the veteran for his 
left shoulder disorder.  The RO should 
obtain and associate with the claims folder 
any pertinent records, including records 
maintained at the VA medical center at 
Shreveport, Louisiana, that are not 
currently part of the claims folder.

2.  The RO should afford the veteran an 
orthopedic examination to determine the 
nature and extent of his disability from 
his service-connected left shoulder 
disorder.  The claims folder should be 
reviewed by the examiner.  All indicated 
test should be conducted.

3.  The RO should readjudicate the 
veteran's claim for an increased rating for 
his left shoulder.  If any benefit sought 
on appeal remains denied, the RO should 
furnish to the appellant and his 
representative a supplemental statement of 
the case and give them the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action unless otherwise 
notified.  The appellant may present additional evidence or 
argument while the case is in remand status at the RO.  Cf. 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.


		
	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is in 
the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (1998).










